DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, lines 5-6, there is no antecedent basis for “the locking portion”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coughlin (US patent application publication 2013/0212828).
	The publication to Coughlin discloses the invention as is claimed.  Coughlin discloses a wiper blade (44, fig. 1) joined to a wiper arm (24) via a connecting structure (32, 72).  Such connecting structure comprising a connecting portion (72, fig. 2) for connecting the wiper blade to the wiper arm (24).  The connecting portion is adapted to be fitted into a coupling portion (56) of the wiper arm.  The connecting portion including an elastically deformable locking piece (112, fig. 3) with a locking recess portion (120, fig. 5) into which a locking portion (lip, see para. 41) of bent portion (60) is fitted. 
	With respect to claim 1, the wiper arm includes an opening defined between the side walls (62, fig. 2) and below the bent tab (60) and through which the connecting portion is introduced into the coupling portion (56).  The coupling portion includes a locking portion (60) disposed adjacent to such opening.  
	With respect to claim 2, the coupling portion includes the side walls (62) extending downwardly from a top wall (58).  Such walls define a housing portion with an opening disposed at a distal end portion of the coupling portion.  Such opening receives the connecting portion therein as clearly illustrated in figure 4.  The locking portion (60) extends from a distal end of the top wall, as can clearly be seen in figure 2.  The locking piece (112) is formed on an upper wall (102, para. 40) of the connecting portion (72).



	With respect to claim 5, the locking piece (112) is formed on an upper wall (102, para. 40) of the connecting portion (72).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
26 March 2021